
	
		II
		111th CONGRESS
		2d Session
		S. 3894
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To allow the FCC to review petitions relating to the
		  secondary transmission of broadcast programming in orphan
		  counties.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Letting Our Communities Access
			 Local Television Act of 2010 or the
			 LOCAL TV Act of 2010.
		2.Orphan
			 countiesTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the
			 end the following:
			
				12.Orphan
				counties
					(a)Submission of
				petitions
						(1)In
				generalThe Federal
				Communications Commission shall seek and consider petitions requesting that the
				Commission—
							(A)reclassify a
				county or portion of a county into a different or additional designated market
				area that is primarily located in and has stations primarily licensed in the
				State in which that county is located;
							(B)designate as significantly viewed a
				broadcast station located in an adjacent in-State designated market area for a
				county located in a designated market area that is primarily located in and has
				stations primarily licensed in another State; or
							(C)expand the statutory license under section
				119(a)(2)(C) of title 17, United States Code, to allow secondary transmissions
				of any broadcast station described in paragraph (1) by a satellite or cable
				provider in such a county.
							(2)LimitationNot
				more than 1 additional in-state station from each television network may be
				provided under any petition considered under subsection (a).
						(b)Notice;
				Hearing; ApprovalAfter giving notice, holding a public hearing,
				and providing an opportunity for public comment, the Commission shall, if the
				Commission determines that providing in-State distant programming in a county
				is in the public interest—
						(1)grant, in whole
				or in part, including with any modifications deemed necessary by the
				Commission, any petition submitted pursuant to subsection (a); and
						(2)explain its
				decision in writing.
						(c)Review period;
				Extension of review periodAny petition submitted pursuant to
				subsection (a) shall be deemed granted if the Commission does not grant the
				petition within 1 year after the Commission receives such petition, unless the
				1 year period is extended by the Commission. The Commission may extend the
				initial 1-year period by an additional 90 days if the Commission finds that an
				extension is necessary in the public
				interest.
					.
		
